DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to amendment filed on 4/12/2022.
Claims 1-39 are pending.
Claims 1 and 20-30 have been amended. 
Claims 11-19 and 31-39 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Yang, Reg No. 79,056 on 4/26/2022.

Please replace the claims with the following version:
1.	(Previously presented)  A method to securely present a suggestion to a user without disclosing user’s information, comprising:
receiving, from a server and at a user device associated with the user, a data structure configured to represent the user’s information,
wherein the data structure defines a plurality of attributes configured to include a plurality of attribute values, and
wherein the data structure includes a hierarchical graph including a plurality of nodes, the plurality of nodes representing the plurality of attributes; 
obtaining, by the user device, the user’s information;
populating the data structure by assigning an attribute value to an attribute in the plurality of attributes, the attribute value extracted from the user’s information;
receiving, from the server, and at the user device, a suggestion detection module comprising a criterion and an executable computer code; and
determining, by the executable computer code, whether to present the suggestion at the user device by: 
obtaining, by the executable computer code, the attribute and the attribute value from the data structure by traversing the hierarchical graph; 
determining, by the executable computer code, whether the attribute and the attribute value satisfy the criterion; and
upon determining that the attribute and the attribute value satisfy the criterion, presenting, by the executable computer code, the suggestion at the user device.
2.	(Currently amended)  The method of claim 1, further comprising:
reducing bandwidth consumption by: 
storing the executable computer code on the user device, and 
receiving, from the server, a change to the criterion; and 
causing, by the user device, the executable computer code to execute using the changed criterion.
3.	(Currently amended)  The method of claim 1, wherein the executable computer code includes an artificial intelligence (AI) model, and wherein the determining whether to present the suggestion comprises:

categorizing the user associated with the plurality of attributes and the plurality of attribute values; and 
based on the categorization, providing the suggestion to the user device. 
4.	(Original)  The method of claim 1, the obtaining, by the user device, the user’s information comprising: 
obtaining an image containing the user’s information;
extracting from the image the user’s information;
inferring the suggestion based on the extracted user’s information and the data structure; and
presenting the suggestion to the user.
5.	(Currently amended)  The method of claim 1, further comprising: 
obtaining a location of the user device;
based on the data structure, determining a relevant location,
wherein the relevant location is proximate to the user device and the executable computer code is associated with the relevant location; and 
presenting the suggestion associated with the executable computer code at the user device.
6.	(Currently amended)  The method of claim 1, further comprising:  
associating the suggestion with the data structure; 
determining, by the executable computer code, whether to present the suggestion at the user device by:
determining whether the user is visiting a second data structure associated with the data structure; and 
upon determining that the user is visiting the second data structure associated with the data structure, providing the suggestion at the user device.  
7.	(Currently amended)  The method of claim 1, further comprising: 
customizing the suggestion by:
obtaining from the data structure the user’s information;
modifying the suggestion based on the user’s information; and
presenting the modified suggestion at the user device.
8.	(Currently amended)  The method of claim 1, further comprising: 
obtaining a user preference regarding the presenting of the suggestion; and
based on the user preference, determining whether to present the suggestion at the user device. 
9.	(Currently amended)  The method of claim 1, further comprising: 
providing a notification at the user device that an acceptance of the suggestion provides an indication that the user device includes the attribute and the attribute value satisfying the criterion.
10.	(Currently amended)  The method of claim 1, further comprising: 
determining whether the criterion includes a request for unnecessary user information; and
removing the request for unnecessary user information from the criterion, before presenting the suggestion at the user device.   
11-19.	(Canceled) 
20.	(Currently amended) A device comprising: 
one or more processors; and
memory coupled to the one or more processors, wherein the memory includes instructions executable by the one or more processors to cause the device to:
obtain, by the device, a user’s information;
create, by the device, a data structure including the user’s information,
wherein the data structure defines a plurality of attributes configured to include a plurality of attribute values, 
wherein the data structure includes a hierarchical graph including a plurality of nodes, the plurality of nodes representing the plurality of attributes, and
wherein the plurality of attribute values are extracted from the user’s information; and
receive, by the device, a suggestion detection module comprising a criterion and an executable computer code, the suggestion detection module configured to: 
obtain, by the executable computer code, an attribute in the plurality of attributes and an attribute value from the data structure; 
determine, by the executable computer code, whether the attribute and the attribute value satisfy the criterion by traversing the hierarchical graph; and
upon determining that the attribute and the attribute value satisfy the criterion, present, by the executable computer code, a suggestion at the device.
21.	(Previously presented)  The device of claim 20, the instructions to create the data structure comprising instructions to:
receive, from a server and at the device, the data structure configured to represent the user’s information,
wherein the data structure defines the plurality of attributes configured to include the plurality of attribute values; and
populate the data structure based on the user’s information by assigning the attribute value to the attribute in the plurality of attributes.
22.	(Previously presented) The device of claim 20, the instructions further comprising instructions to:
reduce bandwidth consumption by: 
storing the executable computer code on the device, and 
receiving, from a server, a change to the criterion; and 
cause, by the device, the executable computer code to execute using the changed criterion.
23.	(Currently amended) The device of claim 20, wherein the executable computer code includes an artificial intelligence (AI) model, and wherein the suggestion detection module is further configured to:

categorize the user associated with the plurality of attributes and the plurality of attribute values; and
based on the categorization, provide the suggestion to the device.
24.	(Currently amended) The device of claim 20, the instructions to obtain, by the [[user ]]device, the user’s information comprising instructions to: 
obtain an image containing the user’s information;
extract from the image the user’s information;
infer the suggestion based on the extracted user’s information and the data structure; and
present the suggestion to the user.
25.	(Previously presented) The device of claim 20, the instructions further comprising instructions to: 
obtain a location of the device;
based on the data structure, determine a relevant location,
wherein the relevant location is proximate to the device and the executable computer code is associated with the relevant location; and 
present the suggestion associated with the executable computer code at the device.
26.	(Currently amended) The device of claim 20, the instructions further comprising instructions to: 
associate the suggestion with the data structure; 
determine, by the executable computer code, whether to present the suggestion at the [[user ]]device by:
determining whether the user is visiting a second data structure associated with the data structure; and 
upon determining that the user is visiting the second data structure associated with the data structure, providing the suggestion at the [[user ]]device.  
27.	(Previously presented) The device of claim 20, the instructions further comprising instructions to: 
customize the suggestion by:
obtaining, from the data structure, the user’s information, and
modifying the suggestion based on the user’s information; and
present the modified suggestion at the device.
28.	(Previously presented) The device of claim 20, the instructions further comprising instructions to: 
obtain a user preference regarding the presenting of the suggestion; and
based on the user preference, determine whether to present the suggestion at the device.
29.	(Previously presented) The device of claim 20, the instructions further comprising instructions to: 
provide a notification at the device that an acceptance of the suggestion provides an indication that the device includes the attribute and the attribute value satisfying the criterion.
30.	(Previously presented) The device of claim 20, the instructions further comprising instructions to: 
determine whether the criterion includes a request for unnecessary user information; and
remove the request for unnecessary user information from the criterion, before presenting the suggestion at the device.  
31-39.	(Canceled)


Reason for Allowance
In view of the amendment, updated search and further consideration, claims 1-10 and 20-30 are allowed as the prior art  fails to disclose the features in a manner as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168